OPINION — AG — ** STATE BOARD OF HEALTH — TOILET FACILITIES — STORES ** (1) THE STATE BOARD OF HEALTH HAS THE POWER UNDER 63 O.S. 1-1118 [63-1-1118] TO ADOPT REASONABLE STANDARDS, RULES AND REGULATIONS REQUIRING THE PRESENCE AND MAINTENANCE OF PUBLIC TOILET FACILITIES AT A CONVENIENCE STORE OR COMBINATION STORE — GASOLINE STATION. (2) HOWEVER, 63 O.S. 1-1118 [63-1-1118] DOES `NOT' IMPOSE A MANDATORY DUTY ON THE STATE BOARD OF HEALTH TO ADOPT RULES AND REGULATIONS THAT REQUIRE THE PRESENCE AND MAINTENANCE OF PUBLIC TOILET FACILITIES AT A CONVENIENCE STORE OR COMBINATION STORE — GASOLINE STATION. (RESTAURANT, FOOD OR DRINK, LICENSE, SANITATION, TOILET FACILITIES, HEALTH) CITE: 63 O.S. 1-1118 [63-1-1118], 63 O.S. 1-1118 [63-1-1118](A), 63 O.S. 1-1118 [63-1-1118](B) (SARA J. DRAKE)